 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          QUANG PHAN,                                  CASE NO. C19-0180JLR

11                                Plaintiff,             ORDER GRANTING THE
                   v.                                    PLAINTIFF’S UNOPPOSED
12                                                       MOTION TO AMEND THE
                                                         COMPLAINT
            SPRINT COMMUNICATIONS CO.,
13
            LP,
14
                                  Defendant.
15
                                      I.       INTRODUCTION
16
            Before the court is Plaintiff Quang Phan’s unopposed motion to amend his
17
     complaint. (Mot. to Amend (Dkt. # 39).) The court has reviewed the motion, the
18
     relevant portions of the record, and the applicable law. Being fully advised, the court
19
     GRANTS Mr. Phan’s motion. Further, the court ORDERS Mr. Phan to file his first
20
     amended complaint (see Prop. FAC (Dkt. # 39-4)) on the court’s electronic docket within
21
     seven (7) days of the filing date of this order.
22


     ORDER - 1
 1                                  II.      BACKGROUND

 2         On or about January 18, 2019, Mr. Phan served his original complaint on

 3   Defendant Sprint Communications Co., LP (“Sprint”). (Not. of Removal (Dkt. # 1) at 1.)

 4   On February 6, 2019, Sprint removed the action from King County Superior Court to this

 5   court. (See id.) Mr. Phan’s original complaint alleges violations of the Fair Debt

 6   Collection Practices ACT (“FDCPA”), the Washington Consumer Protection Act

 7   (“CPA”), and the Fair Credit Reporting Act (“FCRA”) against a variety of Defendants.

 8   (See Compl. (Dkt. # 1-2).) On April 10, 2019, the court issued a scheduling order, which

 9   set an amended pleadings deadline on February 5, 2020. (Sched. Order (Dkt. # 30) at 1.)

10         Presently, Defendant Diversified Consultants, Inc. (“DCI”) is the sole remaining

11   defendant in this case. (See Dkt.) On October 9, 2019, Mr. Phan moved to amend his

12   complaint to add a claim based on 15 U.S.C. § 1681s-2(b). (See Mot. to Amend.) Mr.

13   Phan asserts that a document, known as the Automated Consumer Dispute Verification

14   (“ACDV”) form, which now-dismissed Defendant Experian Information Solutions, Inc.

15   (“Experian”) produced, provides a basis for Mr. Phan to allege a new claim against DCI

16   under 15 U.S.C. § 1681s-2(b). (See id. at 2; Hutchinson Decl. (Dkt. ## 39-1, 39-2) ¶ 3,

17   Ex. A.) No party filed an opposition to Mr. Phan’s motion. (See generally Dkt.) The

18   court now considers Mr. Phan’s motion.

19                                    III.    ANALYSIS

20         When the court’s deadline for filing amended pleadings has not passed, the proper

21   standard for considering a motion to amend a complaint is provided by Federal Rule of

22   Civil Procedure 15(a). Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-08


     ORDER - 2
 1   (9th Cir. 1992)). Rule 15(a)(2) provides that “[t]he court should freely give leave [to

 2   amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2).

 3          In this case, Mr. Phan has not previously amended his complaint. (See generally

 4   Dkt.) The proposed amended complaint adds only one new claim (see Prop. FAC at

 5   12-13), and the litigation is still in its early stages. The discovery cutoff is not until April

 6   6, 2020. (Sched. Order at 1.) Thus, the parties have sufficient time to conduct discovery

 7   on the alleged new claim without any undue adverse impacts on either them or the court’s

 8   schedule.

 9          Finally, the court’s local rules provide that “[e]xcept for motions for summary

10   judgment, if a party fails to file papers in opposition to a motion, such failure may be

11   considered by the court as an admission that the motion has merit.” Local Rules W.D.

12   Wash. LCR 7(b)(2). Here, DCI failed to file any opposition to Mr. Phan’s motion (see

13   generally Dkt.), and accordingly, the court considers this failure as DCI’s admission that

14   Mr. Phan’s motion has merit. For these reasons, the court grants Mr. Phan’s motion to

15   amend his complaint.

16                                    IV.     CONCLUSION

17          Based on the foregoing analysis, the court GRANTS Mr. Phan’s motion to amend

18   his complaint (Dkt. # 39). The court further ORDERS Mr. Phan to file his first amended

19   //

20   //

21   //

22   //


     ORDER - 3
 1   complaint (see Dkt. # 39-4) on the court’s electronic docket within seven (7) days of the

 2   filing date of this order.

 3          Dated this 31st day of October, 2019.

 4

 5                                                   A
                                                     JAMES L. ROBART
 6
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
